Citation Nr: 0203007	
Decision Date: 04/03/02    Archive Date: 04/11/02

DOCKET NO.  01-01 428A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than November 15, 
1999, for the assignment of a total rating for compensation 
purposes by reason of individual unemployability.  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
December 1971, including service in Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which granted the veteran a 
total rating for compensation purposes by reason of 
individual unemployability, effective from November 15, 1999.  
The veteran appealed the effective date of the award of those 
benefits.  

In January 2002, the veteran testified at a video-
teleconference with the undersigned Member of the Board.  
During the hearing, he submitted additional evidence, along 
with a signed waiver of RO jurisdiction of that evidence.  
See 38 C.F.R. § 20.1304 (2001).


FINDINGS OF FACT

1.  The VA's duty to assist the veteran in developing all 
evidence pertinent to the claim has been met.  

2.  In a January 2000 rating decision, the RO increased the 
disability rating for post-traumatic stress disorder (PTSD) 
from 50 percent to 70 percent, effective November 15, 1999, 
the date of receipt of private medical evidence showing an 
increase in the severity of PTSD.  

3.  In an October 2000 rating decision, the RO granted the 
veteran a total disability rating for compensation purposes 
by reason of individual unemployability, effective from 
November 15, 1999.  


CONCLUSION OF LAW

The criteria for an effective date earlier than November 15, 
1999, for assignment of a total rating based on individual 
unemployability due to service-connected disability have not 
been met.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5110 (West 
1991 & West Supp. 2001); 38 C.F.R. §§ 3.155, 3.340, 3.341, 
4.16, 3.400(o)(2) (2001); 66 Fed. Reg. 45620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that, during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, VA promulgated regulations published 
at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  In essence, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The Board finds that the December 2000 Statement of the Case, 
provided to both the veteran and his representative, 
satisfies the requirement at § 5103 of the new statute in 
that it clearly notifies the veteran and his representative 
of the evidence necessary to substantiate his claim.  
Additionally, the Board finds that the duties to assist 
provided under the new statute at § 5103A have also been 
fulfilled in that all evidence and records identified by the 
veteran as plausibly relevant to his pending claim have been 
collected for review, VA examinations were provided, VA 
medical records were obtained and associated with the claims 
folder, and the veteran presented testimony through video-
teleconference with the undersigned.  No further assistance 
is necessary to comply with the requirements of this new 
legislation, or any other applicable rules or regulations 
regarding the development of the pending claim.  

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation, or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later date (emphasis 
added).  In the case of disability compensation, the 
effective date of the award for increase is the earliest date 
as of which it is factually ascertainable that an increase in 
disability had occurred if the claim is received within one 
year from such date; otherwise, the effective date of the 
award is the date of receipt of the claim.  See 38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400(o)(2).  

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by the VA 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  When a 
claim has been filed which meets the requirements, an 
informal request for increase or reopening will be accepted 
as a claim.  See 38 C.F.R. § 3.155.  

In this case, when the veteran expressed his dissatisfaction 
with the initial rating of 50 percent for his service-
connected PTSD on November 15, 1999, he also submitted 
additional evidence in support of his claim for a rating in 
excess of 50 percent for PTSD.  The evidence consisted of his 
VA outpatient treatment records for June 1998 and July 1999, 
and a medical statement, dated in October 1999, from his 
private treating physician.  Pursuant to the medical evidence 
submitted, the disability rating for PTSD was increased to 70 
percent.  An effective date of November 15, 1999, (the date 
of receipt of the veteran's notice of his dissatisfaction 
with the initial 50 percent rating for PTSD and the receipt 
of the additional medical evidence showing an increase in the 
severity of the disability), was assigned as the effective 
date for the 70 percent rating.  By increasing the disability 
rating for PTSD to 70 percent, the veteran's combined 
disability evaluation increased from 50 percent to 70 percent 
(to include his service-connected residuals of a dislocated 
left fifth finger, rated as 0 percent disabling), effective 
from November 15, 1999.  

In cases where the schedular rating is less than 100 percent, 
a total disability rating may be assigned when the individual 
is unable to secure or follow a substantially gainful 
occupation as the result of service-connected disability, 
without regard to advancing age.  See 38 C.F.R. §§ 3.340, 
3.341, 4.16.  Total disability ratings for compensation may 
be assigned when the disabled person is, in the judgment of 
the rating agency, unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, and that, if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  See 38 C.F.R. 
§ 4.16(a).  

In the veteran's case, when his PTSD disability evaluation 
was increased to 70 percent disabling, he at least met the 
schedular criteria for consideration of a total rating based 
on individual unemployability, effective from November 15, 
1999.  However, such a rating can only reasonably raise an 
informal claim for a total rating for compensation purposes 
if the evidence then of record (or within VA's control, see 
Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992)) shows that the 
veteran was unable to secure a substantially gainful 
occupation as a result of service-connected disability.  Id.  
In this regard, the Board notes that, on the veteran's 
January 2000 formal application for total disability based on 
individual unemployability, he noted he has been unemployable 
since September 1991.  Also, in an August 1997 Social 
Security Administration decision, the veteran was awarded 
disability benefits because of chronic back pain with 
neurologic syndrome, hypertension, diabetes, depression and 
PTSD.  

The veteran's VA outpatient treatment records for June 1998 
and July 1999, although received by the RO on November 15, 
1999, are considered to have been within VA's control as of 
the date of those records and not as of the date the RO 
actually receives them.  See Dunn, 11 Vet. App. 466-67; Bell, 
2 Vet. App. at 613.  Also, once a formal claim for 
compensation has been allowed, the date of VA examination or 
hospitalization for the service-connected disability will be 
accepted as the date of receipt of an informal claim for 
increased benefits.  See 38 C.F.R. § 3.157.  Therefore, if 
the Veteran's June 1998 or July 1999 VA outpatient treatment 
records show an increase in the severity of PTSD, the 
effective date of the increased rating would be date of the 
VA record showing a medical increase in the disability.  

The June 1998 VA outpatient treatment records show that the 
veteran was experiencing PTSD symptoms of nightmares, 
flashbacks and poor sleep.  Socially, he was married and 
living with his wife and daughter.  On examination, he 
appeared very calm and low-key, but he also appeared anxious 
and uneasy.  He was oriented to year, season and month only.  
He was unable to do serial sevens backwards, to spell WORLD 
backwards, or write a sentence.  He denied suicidal ideation.  
The examiner's diagnoses were PTSD and major depression, 
recurrent.  In addition, the examiner noted that the veteran 
had other medical conditions including noninsulin-dependent 
diabetes mellitus, hypertension, chronic pain associated with 
back injuries, chronic headaches, and carpal tunnel syndrome.  
At the time of the report, the veteran was unemployed and in 
receipt of both Social Security disability benefits and state 
pension.  

The report of the veteran's July 1999 psychiatric evaluation 
notes PTSD symptoms of nightmares, poor sleep and anxiety.  
The examiner noted that the veteran was nervous appearing, 
who appeared his stated age.  He was cooperative and 
pleasant, but edgy.  On examination, his speech was normal; 
his mood was "down;" and his affect was constricted.  He 
denied audio and visual hallucinations, suicidal ideation, 
and paranoia or delusions.  The examiner noted that the 
veteran was fairly stable.  His Global Assessment of 
Functioning (GAF) Scale score was 40.  In addition to PTSD, 
the examiner noted the veteran's other disabilities, 
including hypertension, diabetes mellitus, headaches and 
carpal tunnel syndrome. 

The veteran's PTSD is rated under anxiety disorders in VA's 
Schedule for Rating Disabilities, specifically under 
Diagnostic Code 9411.  See 38 C.F.R. § 4.130.  Under that 
code, a 50 percent rating is assigned for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than one a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.  
Id.  

Finally, a 100 percent evaluation is warranted for total 
occupational and social impairment, due to such symptoms as: 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent ability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of closes relatives, own occupation, or own name.  
Id.  

Based on the veteran's VA outpatient treatment records for 
June 1998 and July 1999, no more than a 50 percent rating was 
warranted based on those medical records.  For a higher 
rating, those VA medical records would have to show evidence 
of more severity in his disability, such as suicidal 
ideation, obsessive rituals, illogical speech, near-
continuous panic or depression affecting the ability to 
function independently (warranting a 70 percent rating) or 
total occupational and social impairment due to gross 
impairment in thought process or communication, delusions or 
hallucinations, grossly inappropriate behavior, or 
disorientation to time or place (warranting a 100 percent 
rating).  While acknowledging that the veteran had a GAF 
score of 40 in July 1999, this assessment of his 
psychological, social, and occupational impairment included 
consideration of his nonservice-connected disorders in 
arriving at that score.

Also received by VA on November 15, 1999, was a private 
medical opinion from the veteran's treating physician, dated 
in October 1999.  The statement, in essence, notes that the 
veteran was being treated for PTSD and major depressive 
disorder, with classical symptomatology of repetitive 
nightmares, perpetual uneasiness and awareness, as well as 
periodic bouts of depression.  He was taking prescribed 
medication for control of the symptoms, and he continued to 
be racked by periodic nightmares and startle responses.  The 
doctor noted that the veteran exhibited sadness, anger and 
agitation.  The physician offered that the veteran was 
incapacitated and unable to use employable skills because of 
his disabilities.  

Based on the private physician's medical statement, the RO, 
in a rating decision dated in January 2000, increased the 
disability rating for the veteran's service-connected PTSD 
from 50 percent to 70 percent, effective from November 15, 
1999, the date of receipt of the private physician's medical 
statement.  The same rating decision continued the 50 percent 
rating for PTSD, effective from the grant of the award of 
service connection (August 16, 1996) to the date of increase, 
November 15, 1999.  

The Board notes that the private physician's statement is the 
earliest medical evidence showing that there was an increase 
in the severity of the veteran's PTSD.  However, VA did not 
receive it until November 15, 1999.  See 38 C.F.R. 
§ 3.157(b)(2).  Since the effective date of increase will be 
the date of receipt of the claim (November 15, 1999) for 
increase or the date entitlement arose (October 1999), 
whichever is the later date, the appropriate date for 
increase is November 15, 1999, the date of receipt of the 
veteran's private physician's medical statement.  

Prior to the November 15, 1999, receipt of the veteran's 
notice of dissatisfaction with the 50 percent rating, his 
disability evaluations did not meet the percentage 
requirements of 38 C.F.R. § 4.16(a).  However, effective from 
the date his PTSD rating was increased to 70 percent 
disabling (November 15, 1999), he met the criteria for 
potential entitlement to compensation based on individual 
unemployability due to service-connected disabilities.  The 
RO then advised the veteran of this potential benefit and, in 
January 2000, he submitted his claim for a total rating for 
compensation purposes based individual unemployability due to 
service-connected disability.  See 38 C.F.R. § 3.155(c).  On 
that application, he reported that he had not worked since 
1991.  His former employer reported in September 2000 that 
the veteran last worked in December 1991 and that he had left 
his employment on long term disability.  The veteran's Social 
Security award, dated in August 1997, shows that he was 
awarded disability benefits because of a combination of 
medical disabilities including chronic back pain with 
neurologic syndrome, hypertension, diabetes, depression, and 
PTSD.  In October 2000, the RO awarded the veteran total 
disability benefits based on individual unemployability due 
to service-connected disabilities, effective from November 
15, 1999, the date he became eligible under 38 C.F.R. 
§ 4.16(a) for such consideration because of the increased 
rating for PTSD to 70 percent disabling.  

The veteran contends that the effective date for the award of 
a total disability based on individual unemployability should 
be August 16, 1996, the date VA received his application for 
entitlement to service connection for PTSD.  Pursuant to the 
evidence of record, the RO, in a rating decision dated in 
October 1999, granted the claim, effective from August 16, 
1996, the date of receipt of his claim, and assigned the 
disability a 50 percent rating, effective the same date.  On 
November 15, 1999, VA received the veteran's notice of 
disagreement with the initial evaluation (50 percent) 
assigned his service-connected disability.  

At this point, the Board notes that, as a result of the 
above-mentioned decision, the 50 percent rating had, in 
effect, become the initial rating for the veteran's service-
connected PTSD; therefore, when the veteran expressed his 
dissatisfaction with the assigned rating, the issue became 
entitlement to a disability rating in excess of 50 percent 
for PTSD, based on an initial award.  Further, where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration is propriety of the 
initial evaluation assigned, as it is in this case, 
evaluation of the medical evidence since the grant of service 
connection and consideration of the appropriateness of 
"staged rating" is required.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  

The Board notes that, in evaluating the veteran's service-
connected PTSD, the RO has effectively considered the 
appropriateness of its initial evaluation under the 
applicable rating criteria in conjunction with the submission 
of additional evidence at various times while the appeal was 
pending.  In its January 2000 decision, the RO increased the 
disability rating for PTSD from 50 percent to 70 percent 
based on the medical evidence showing an increase in the 
severity of the disability, effective from the date of the 
receipt of the veteran's notice of dissatisfaction with the 
initial 50 percent rating, along with the veteran's private 
physician's medical statement reflective of the increase in 
severity.  The January 2000 rating decision continued the 50 
percent rating from the time of the award of service 
connection for PTSD (August 16, 1996) to the effective date 
of the increase, November 15, 1999.  Hence, application of 
"staged ratings" by the RO.  See Fenderson, 12 Vet. App. at 
126.  

After carefully reviewing the record, the Board finds that 
November 15, 1999, is the earliest date from which a total 
rating based on individual unemployability may be assigned.  
It was as of that date that the veteran met the criteria for 
the potential benefit of a total rating based on individual 
unemployability under 38 C.F.R. § 4.16(a).  The medical 
evidence does not factually ascertain that an increase in the 
severity his service-connected PTSD had occurred prior to 
that date as to render the veteran unemployable due solely to 
his service-connected disorders (PTSD and dislocated left 
fifth finger).  Although the veteran asserts that he had not 
been working for many years, he did not file a claim for a 
total rating until January 2000.  Additionally, there is no 
medical evidence during the one-year period prior to November 
15, 1999, to show that the veteran was unemployable solely to 
his service-connected disabilities (PTSD and dislocated left 
fifth finger).  

In view of the foregoing, the Board concludes that there is 
no basis for the assignment of an effective date earlier than 
November 15, 1999, for an award of a total disability rating 
based on individual unemployability due to service-connected 
disabilities.  Under the circumstances, the appropriate 
effective date is November 15, 1999, the date of receipt of 
the private medical evidence showing an increase in the 
severity of the veteran's PTSD.  This is the date assigned by 
the RO; therefore, no earlier date is warranted.  



ORDER

An effective date prior to November 15, 1999, for the award 
of a total disability rating based on individual 
unemployability due to service-connected disabilities is 
denied.  



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

